Citation Nr: 1550375	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  05-02 629	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD

2.  Entitlement to an initial rating greater than 10 percent for peptic ulcer disease (PUD).  


REPRESENTATION

Appellant represented by:	Jack L. Cox, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran had active service form February 1962 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted, in pertinent part, the Veteran's claim of service connection for PUD, assigning a 10 percent rating effective March 30, 2001, and denied the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD.  

As reflected on the title page, the Board has recharacterized the issue of service connection for an acquired psychiatric disorder claim, to include PTSD, as two separate issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to service connection for PTSD.  The Board notes that the recharacterization is due to the below decision to deny service connection for PTSD and to remand the issue of service connection for an acquired psychiatric disorder other than PTSD, as discussed below. 

In September 2005, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file. 

In March 2007, the Board remanded the Veteran's appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

In November 2010, the Board denied the Veteran's claims for a higher initial rating for PUD effective prior to September 11, 2008, and for service connection for an acquired psychiatric disability, to include PTSD.  The Board also remanded the Veteran's higher initial rating claim for PUD effective from September 11, 2008, to the RO for additional development.  The Veteran, through his attorney at the time and VA's Office of General Counsel, timely filed a Joint Motion for Remand (Joint Motion) of the Board's November 2010 decision with the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted the Joint Motion and vacated and remanded the Board's November 2010 decision.

In April 2012, the Board again remanded these claims for further evidentiary development consistent with the terms of the 2011 Joint Motion.

In January 2013, the Board denied the Veteran's claims for a higher initial rating for PUD effective prior to September 11, 2008, and for service connection for an acquired psychiatric disability, to include PTSD.  Again, the Veteran, through his attorney at the time and VA's Office of General Counsel, filed a Joint Motion of the Board's January 2013 decision with the Court.  In February 2014, the Court granted the Joint Motion and vacated and remanded the Board's January 2013 decision.

In September 2014, the case was again before the Board.  As noted by the Board at that time, while the Veteran had already testified at a Board hearing the undersigned Veterans Law Judge in September 2005, in a July 2013 appellant's brief, the Veteran's attorney at that time argued that good cause has been shown to schedule the Veteran for another Board hearing.  As such, the Board remanded these claims for the purpose of scheduling a Board hearing.  

Notably, in a September 2013 rating decision, the Veteran was found to be incompetent.  In October 2013, the Veteran's wife, J.S., was appointed his fiduciary but, subsequently, in November 2014, the Veteran's daughter, P.H., was appointed his fiduciary.  

A Travel Board hearing was scheduled for March 2015 and the Veteran's fiduciary, P.H., was provided notice of this hearing in January 2015.  However, both the Veteran and P.H. failed to report to the scheduled hearing and failed to explain their absence.  

In May 2015, the Board remanded the case for further evidentiary development consistent with the terms of the February 2014 Joint Motion.  Additionally, in the May 2015 remand, the Board found that the Veteran's request for a Board hearing was considered withdrawn in light of his failure to report to the scheduled hearing in March 2015.  See 38 C.F.R. § 20.704(d) (2015).  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection for PTSD, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As regards representation, the Board notes that the Veteran was previously represented by Jeffrey J. Bunten, Attorney.  However, in January 2015, Veteran's fiduciary, P.H., requested to have this representation changed in favor of Jack L. Cox, Agent.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, other than PTSD and entitlement to service connection for PUD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The record does not contain a DSM-IV compliant PTSD diagnosis made at any time, since, or contemporaneous with the filing of the claim.  
CONCLUSION OF LAW

The criteria for service connection for PTSD is not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist   

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In an April 2001 letter, sent prior to the April 2003 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2001 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159. 

Relevant to the duty to assist, the Veteran's STRs and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in July 2015 with respect to the issue decided herein.  The Board finds that such VA examination is adequate to decide the issue as it is predicated on an interview with the Veteran, a review of the record, to include his post-service medical records, and a physical examination.  In this regard, such examination failed to reveal a current diagnosis of PTSD.  The July 2015 VA examiner addressed the Veteran's previous treatment and VA examination records specified in the February 2014 Joint Motion, concluding that the Veteran is not currently diagnosed with, and does not have history of, PTSD.  
	
The Board finds that such conclusion considered all of the pertinent evidence of record, to include the statements of the Veteran and treatment records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue herein has been met.  

As indicated previously, in May 2015, the Board remanded the case in order to afford the Veteran a VA examination to identify all acquired psychiatric diagnoses present since March 2001, to include diagnosis for PTSD, opine as to whether it is at least as likely as not that the identified acquired psychiatric disorders were related to the Veteran's military service, address medical records specified in the February 2014 Joint Motion, to include March 2003 and August 2012 VA examination reports and VA treatment notes from February 2002, April 2002, and September 2002, and obtain any outstanding treatment records identified by the Veteran.  Thereafter, in a May 2015 letter, the AOJ asked the Veteran to identify any additional treatment records related to his claim for currently acquired psychiatric disorder, to include PTSD.  As noted, in July 2015, the Veteran underwent a VA psychiatric examination.  

Based on the foregoing, the Board finds that the AOJ has substantially complied with the May 2015 remand directives with regard to the PTSD claim such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, in September 2005, the Veteran was provided an opportunity to set forth his contentions during the Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2005 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, to include the matter of service connection for PTSD.  The Veteran provided testimony regarding his symptoms and his current treatment.  In addition, the Veteran's representative provided argument in support of the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, the hearing testimony did not reveal the presence of any outstanding evidence; hence, any omission in this regard was not prejudicial to the Veteran.  As such, the hearing was legally sufficient.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Pertinent Statutes and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289   (2013). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM- IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Effective October 29, 2008, VA revised it regulations regarding stressor verification when the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service.  In this circumstance, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  73 Fed. Reg. 64208 (Oct. 29, 2008) (codified at 38 C.F.R. § 3.304(f)(1)).

The Board observes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Thus, the newer DSM-V does not apply to the present case.

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f)(3) to July 13, 2010).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).

III.  Factual Background

The Veteran's enlistment examination report notes that the Veteran's psychiatric condition was normal.  See December 1961 Report of Medical Examination.  

 A December 1963 STR referred to the Veteran as a "compulsive neurotic w/ paranoid tendencies."  He was prescribed Stelazine. 

 In an August 1964 STR, the Veteran was given impressions of psychogenic depression.  The examiner ordered a psychiatric consultation and prescribed Probanthine, Gelusil, and Stelazine. 

An August 1964 psychiatric consultation noted that the Veteran reported a history of occasional depression.  The Veteran described being depressed and anxious over the past several years with the increased use of alcohol.  He also reported a strained relationship with his father and having been afraid of his father throughout his childhood.  The Veteran reported that he frequently felt angry at authority figures due to fear of retaliation or disciplinary action.    

On mental status examination, the Veteran appeared depressed and slightly anxious.  He was quite restricted in his expression of thoughts.  Otherwise, he was neat and appropriately dressed with his speech being adherent and relevant.  The examiner found no evidence of psychosis or organic brain disease.  The examiner also provided impressions of depressive reaction and psychosomatic gastrointestinal disturbance.  The suggested treatment included supportive treatment to allow the Veteran to ventilate his suppressed negative feelings, the use of a tranquillizer with both tranqulizng and mood elevating effects, antacid medications and Probanthine.  

A November 1964 STR recorded the Veteran's report of feeling 'nervous' after he quit smoking.  

The Veteran's April 1966 separation examination reported normal clinical evaluation of his psychiatric status.  

The Veteran was admitted to VA in September 2001 due to alcohol abuse, dehydration and abdominal pain.  There was a question of pancreatitis due to an elevation of amylase, but subsequent work-up indicated a normal pancreas.

A February 2002 VA psychiatric consultation noted the Veteran's history of memory loss for the last three years, coincident with appearance of transient ischemic attacks (TIAs).  The Veteran described having some dreams or nightmares but he could not remember some of his Vietnam experiences related to memory difficulties.  The Veteran described some Vietnam stressors, and the examiner suspected the Veteran missed more significant ones.  The examiner provided the following impression:

[I]mpression: probably has ptsd issues, but lead thing is substance and memory issues.  I do not think his memory problems are functional.  recommend:  he is probably in the best place now in the satp program.

A March 2002 VA geropsychiatric consultation reflected the Veteran's report of alcohol drinking since service.  He recalled that, when he was in Vietnam, he became depressed and drinking in excess due to guilt of some of his actions.  He reported having nightmares, anxiety symptoms and sleep disturbances.  He had a history of drinking excessively with intoxication, withdrawal delirium tremens (DTs) and seizures.  He had recently been treated for alcoholic pancreatitis.  He was on disability and reported feeling depressed most of the time.  The examiner provided impressions of alcohol dependence and major depression.

An April 2002 VA treatment record noted that the Veteran had probable PTSD, and was being treated for depression.

In a March 2003 VA examination, the Veteran reported monthly episodes of dreaming of military experiences after seeing war stories.  He complained of interrupted sleep, but did not specifically identify dreaming as the cause and was more likely to identify prostate problems.  He drank an occasional beer, but had not been engaging in regular drinking.  He complained that life was looking monotonous, and that he felt nervous and anxious a good deal of the time.  The Veteran was upset because his girlfriend's daughter had recently moved into the home with a new baby.  The examiner found no clear evidence of irritability, hypervigilance, concentration problems, emotional numbing, distancing from others, or avoidance activities.  The Veteran was not able to specify an any active way in which he avoided regenerating memories or affects associated with his trauma.  Following further interview, mental status examination and psychological testing, the examiner provided the following assessment and diagnosis:

ASSESSMENT:  The [V]eteran clearly has significant anxiety symptoms which are not phobic and, while he may at one time have shown the complete syndrome of post-traumatic stress disorder, he is not showing it now.  His anxiety symptoms, however, are clear enough to warrant clinical attention.  They are not of sufficient consistency to warrant a generalized anxiety diagnosis, but anxiety disorder, not otherwise specified, is descriptive.  He denies any significant drinking at this time and drug use is not a significant part of his history.

AXIS I: Anxiety disorder, not otherwise specified (there is no clear relation to his military experience). . . 

In August 2003, the Veteran was admitted to the VA lodger substance abuse treatment program.  He had been drinking up to a case of beer at a time, and sometimes with a pint of whiskey.  He described having a lot of anxiety if not drinking.  He also complained that chronic medical problems interfered with his life.  The Veteran was diagnosed with alcohol dependence and depression NOS.  

An October 2003 VA clinic record noted diagnoses of recurrent major depression and alcohol abuse, in remission. 

A December 2003 VA geropsychiatry outpatient note included the Veteran's report of night awakening due to diarrhea and incontinence.  He thought that his diarrhea may be due to taking paroxetine.  He did not know the cause of his anxiety.

At the September 2005 Board hearing, the Veteran testified that he has been suffering from anxiety since serving in Vietnam and that it "might have something to do with [his] stomach [issues]."  The Veteran stated that he had episodes of vomiting, which were often triggered by nervousness or anxiety.  The Veteran also testified as to stressful situations he encountered in combats while serving in Vietnam. 

An April 2007 neuropsychological assessment revealed a diagnosis of dementia NOS.   

A January 2009 private general neurology report indicated that the Veteran had lost his license due to memory problems.  His daughter reported that the Veteran had difficulty remembering day to day things, had lost interest in everything, and had been depressed for years but was now paranoid.  The examiner found that the Veteran had severe dementia as well as Alzheimer's disease.  

An April 2010 VA examination reported that the Veteran recalled several military experiences wherein he felt that his life, or that of another, was in imminent jeopardy causing intense fear and helplessness.  He drank alcohol prior to service, but began to drink excessively during service.  He reported having a stroke in the "fifties," but could not remember the approximate year.  Following mental status examination, the examiner offered a diagnosis of cognitive disorder, NOS, and provided the following impression:

IMPRESSION & SUMMARY: With regard to psychiatric and/or emotional disturbance, [the Veteran] indicated that he has nightmares approximately twice per year, and occasional recollections if he is "reminded" of the traumatic experiences in Vietnam.  The [V]eteran denied recurrent and intrusive recollections of his experiences, nor did he report flashbacks or hallucinations.  He denied experiencing any significant emotional or physical distress when exposed to stimuli which remind him of the event.  The [V]eteran denied symptoms of avoidance.  He reports good interpersonal functioning and a full range of affect.  The [V]eteran described his mood as "down sometimes" but attributes this to his frustrations about his vascular dementia, such as no longer being permitted to drive.  [H]e attributes his nightmares to nocturia.  In sum, the [V]eteran does not meet diagnostic criteria for PTSD.

The Veteran has displayed some mild cognitive impairment throughout the interview, as well as during an examination of his mental status.  His history of vascular dementia is well documented in his medical record.

A September 2011 VA geriatric psychiatry consultation offered diagnoses of dementia NOS (r/o vascular/Alzheimer), depressive disorder NOS, and alcohol dependence in full remission.  A CT scan of the head was interpreted as showing old lacunar infarction of the left centrum semiovale and right ganglia as well as generalized cerebral and cerebellar atrophy. 

In August 2012, the Veteran underwent additional VA mental disorders examination.  At this time, the Veteran reported a pre-service history of alcohol use which continued into service prior to his Vietnam deployment.  He recalled losing the opportunity to advance in rank due to getting caught drinking after curfew.  He continued his drinking pattern after his service discharge, often drinking over a case of beer per day.  The examiner described inservice stressors which involved exposure to actual or threatened death, and having a response involving fear, helplessness or horror.  The Veteran reported occasional dreams of these stressors, but denied having distressing dreams, reexperiencing or having physiologic reaction to these events.  The Veteran avoided watching programs about war or gunfire.  He described an inability to recall important aspects of his trauma, which the examiner felt was likely attributable to dementia.  The Veteran denied a marked diminishment in interest of activities, feelings of detachment or estrangement, an inability to have loving feelings, or having a foreshortened sense of future.  The Veteran reported difficulty falling asleep, which the examiner attributed to rumination about more recent events such as losing his home due to excessive drinking.  The Veteran denied irritability or outbursts of anger.  The Veteran reported concentration difficulties, which the examiner attributed to dementia.  The Veteran denied hypervigilance or exaggerated startle response.  Overall, the examiner indicated that the Veteran did not meet the full criteria for a PTSD diagnosis.

The VA examiner next commented that the Veteran's documented occasional periods of depressed mood did not appear to be related to military experiences, but rather, per the Veteran's report, rumination about negative events and psychosocial stressors.  Following interview and review of the claims folder, the VA examiner provided the following opinion:

Competency[:] Is the Veteran capable of managing his or her financial affairs?  ___ Yes  X No.  If no explain: Veteran has dementia NOS, which per his report results in his requiring his daughter and wife to remind him of basic things; unlikely he can manage his own financial affairs without assistance.  

Remarks, if any: The results from this assessment are consistent with those contained in the medical record from multiple mental health professionals.  The [V]eteran does NOT meet criteria for PTSD based on today's assessment, and review of records reveals that multiple psychiatric assessments have reached the same conclusion.  The [V]eteran in the past has met criteria for Alcohol Dependence, but he reports he has been abstinent for many years, and it is unlikely that this currently affects his functioning.

The [V]eteran does meet criteria for Dementia NOS based on record review and his performance during this assessment.  He had difficulty with memory and some executive functioning skills.  It is at least as likely as not that these symptoms NOT attributable to his military service.  Per his report, these symptoms began after a TIA which caused him to have memory impairments so severe that he was unable to continue to work.

The [V]eteran also meets criteria for Depressive Disorder NOS, which involves occasional low mood and occasional irritability.  It is at least as likely as not that these symptoms are NOT attributable to his military service, as they began decades later, and appear to be in response to psychosocial stressors and adjustment to his impairments relating to dementia.

In sum, the [V]eteran does not meet criteria for PTSD, and does not meet criteria for any Axis I diagnosis that is attributable to his military service on an as likely as not basis.  Although the c-file contains mention of diagnoses made while the [V]eteran was on active duty, based on today's assessment and review of medical records dating back many years, it cannot be concluded on an as likely as not basis that the symptoms described in or implied by those antiquated diagnoses constitute a current source of mental health concern for the [V]eteran.  It is noted that many of the symptoms attributed to those diagnoses (e.g., diarrhea, constipation) are physical in nature, and are not consistent with the symptoms of PTSD in DSM-IV-TR.

A July 2015 VA examination listed all of the Veteran's acquired psychiatric diagnoses since March 2001, noting that the Veteran's treatment records do not show any diagnosis of or treatment for PTSD.  The VA examiner further noted that all of the Veteran's mental health treatments have been related to his alcohol use disorder, depression, and dementia and that none of the noted mental disorders were related to the Veteran's military service.  The VA examiner addressed the March 2003 VA examination report which documented anxiety disorder, which was "NOT [sic] related to the Veteran's military experience."  While it was unclear why the March 2003 VA examiner stated that the Veteran "may at one time have shown he complete syndrome of PTSD," the July 2015 VA examiner stated that the Veteran's medical history does not show any evidence that he has ever met the criteria for PTSD.  Referring to the February 2002 VA treatment note which noted that the Veteran "probably has ptsd [sic] issues," the July 2015 VA examiner noted that the February 2002 VA treatment note was not a full diagnostic evaluation for PTSD and that the Veteran exhibited no symptoms relevant to PTSD other than 'dreams or nightmares.'  Addressing the September 2002 VA treatment note, which indicated that the "[Veteran] has a hx of ptsd, is on medication," the July 2015 VA examiner noted that the September 2002 VA treatment note was from a nurse during a screening process for depression, not for PTSD.  The July 2015 VA examiner further noted that the nurse's note was not supported by any treatment records or mental health provider.  

IV.  Analysis

The Veteran contends that he suffers from PTSD as a result of service in Vietnam.  See March 2001 Claim.  He claims that he has received treatment for his "nervous condition," to include PTSD, since the late 1970's.  See May 2001 Veteran's Statement.  The Veteran has also contended that he suffers from memory loss from "a bacteria in [his] stomach contracted during service.  See July 2001 Veteran's Statement.  He alleges that he was "affected by the stress of the war and the things [he] saw while in Vietnam" and that he has been suffering from alcoholism since service.  March 2004 Notice of Disagreement (NOD).  

While VA has corroborated the Veteran's account of having been exposed to combat stressed during his Vietnam Service, see March 2010 VA Memo, the Veteran has not had a diagnosis of PTSD at any time during the Veteran's appeal.  

As noted, the December 1963 STR referred to the Veteran as a "compulsive neurotic w/ paranoid tendencies."  While the Veteran reported symptoms of occasional depression throughout his service, his STRs note that he reported gastrointestinal symptoms when he was nervous or upset.  The Veteran was given impressions of psychosomatic gastrointestinal disturbance.   See August 1964 Psychiatric Consultation.  The April 1966 separation examination found the Veteran to be psychiatrically normal and was negative for any relevant abnormalities.  

The Veteran underwent four VA examinations to address the nature and etiology of any acquired psychiatric disorder, to include PTSD.  In the March 2003 VA examination, the examiner noted that Veteran is not showing any symptoms indicative of PTSD.  While the March 2003 VA examiner stated that the Veteran "may at one time have shown the complete syndrome of [PTSD]," the subsequent July 2015 VA examiner specifically addressed such statement, determining that based on review of the Veteran's medical records, there is no evidence that the Veteran was ever diagnosed with PTSD and that it was "unclear" why the March 2003 VA examiner made such statement.  

Likewise, the April 2010 VA examination report indicated that the Veteran did not meet the criteria for PTSD.  The VA examiner reasoned that the Veteran denied recurrent and intrusive recollections of his experience in Vietnam and experiencing significant emotional or physical distress when exposed to stimuli that remind him of the events in Vietnam.  The Veteran also denied symptoms of avoidance and reported good interpersonal functioning and a full range of affect.  The Veteran attributed his feelings of 'down sometimes' to his frustrations about his vascular dementia.  

The August 2012 VA examiner stated that the Veteran did not meet the diagnostic criteria for PTSD at the time of the assessment, noting that multiple psychiatric evaluations have reached the same conclusion.  

The July 2015 VA examination report also determined that the Veteran's treatment records are "void of any diagnosis of, or treatment for [PTSD]."  

Moreover, while February 2002 and April 2002 VA treatment notes show that the Veteran had "[PTSD] issues" and exhibited "probable PTSD," and VA treatment notes dated through 2002, including a September 2002 notation that the Veteran had a history of PTSD and was on medication, noted that the Veteran had experienced PTSD symptoms and likely had said condition,  again the Board notes that the July 2015 VA examiner reviewed each of these medical records and ultimately opined that the Veteran has never met the criteria for a diagnosis of PTSD.    

Therefore, the Veteran has not demonstrated that he currently has, or at any time pertinent to his claim has had, PTSD.  As discussed, there is no diagnosis of PTSD documented in the medical evidence of record.  As such, the first element of service connection, a current diagnosis, has not been satisfied and service connection for this disorder is denied.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, medical evidence indicates that, fundamentally, the appellant does not have-at, at no point pertinent to this appeal, has had-the disability for which service connection is sought, there can be no valid claim for service connection.

Finally, as for any direct assertions by the Veteran and/or his attorney as to diagnosis or medical etiology, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The medical matters of the diagnosis and etiology of PTSD is matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38  (1994).  Although lay persons are competent to provide opinions on some medical matters, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), here, the specific matters of the diagnosis and etiology of claimed PTSD are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his attorney is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on either diagnosis or etiology in connection with this claim.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

With regard to the Veteran's acquired psychiatric disorder other than PTSD claim, the Veteran's STRs indicate that he was evaluated for psychiatric symptoms during service when the Veteran reported symptoms of depression and was consequently given an impression of depressive reaction and psychosomatic gastrointestinal disturbance.  However, as noted, the Veteran's April 1966 separation examination noted that his psychiatric condition was normal.  The Veteran's post service medical records show confirmed diagnoses of dementia disorder, depression disorder, anxiety disorder NOS, and alcohol abuse disorder.  

The Veteran underwent several VA psychiatric examinations, to include the March 2003, April 2012, and July 2015 VA examinations.  The March 2003 VA examiner found "no clear relation" between the Veteran's diagnosed anxiety disorder NOS and his military service.  The July 2015 VA examiner noted the Veteran's current diagnoses of dementia disorder, depression disorder, anxiety disorder NOS, and alcohol abuse disorder, then the VA examiner concluded that there is "no clear nexus" between the noted psychiatric diagnoses and the Veteran's military service.   These opinions from the March 2003 and July 2015 VA examination reports are inadequate because the VA examiners did not apply the correct standard of proof in rendering these nexus opinions.  The correct standard is at least as likely as not.  See 38 U.S.C.A. § 5107 (b) (2014).   As such, a remand is necessary in order to obtain an addendum opinion as to the etiology of the claimed acquired psychiatric disorder(s) applying the correct standard of proof in rendering the opinion.  

With regard to the Veteran's PUD claim, the Veteran contends that he is entitled to an initial evaluation in excess of 10 percent rating because the rating does not reflect his need for dietary modifications nor his symptoms, to include nausea and vomiting episodes that occur three to four times per year where each attack lasts up to four days.  See September 2005 Hearing Transcript.  The Veteran alleges that his service-connected PUD has resulted in symptoms such as swelling of the feet and ankles, loss of memory, high white blood cell count, and colon polyps.  See July 2001 Veteran's Statement.  

The Veteran was last afforded a VA examination in June 2015 for additional development consistent with the terms of the February 2014 Joint Motion.  Specifically, the Board instructed that a VA stomach examination was to be conducted to  review the Veteran's statements regarding his vomiting episodes in the September 2005 Board hearing transcript and address whether such referenced symptoms constitute 'moderate ulcer disease' or 'severe symptoms,' or whether such symptoms spring from other diagnosed gastrointestinal disorders.  

Such an opinion was obtained in June 2015.  The June 2015 VA examiner opined that since the claimed symptoms of vomiting and nausea are not from the service-connected PUD, but from esophagitis and gastritis.  The VA examiner further ruled out pancreatitis and crohns disease as the source of these symptoms of vomiting and nausea.    

However, a review of the records reveals that the Veteran is diagnosed with other gastrointestinal disorders that may have been caused or aggravated by the Veteran's service-connected PUD.  See 38 C.F.R. § 3.310 (2015) (providing that secondary service connection may be granted for disability caused or aggravated by service-connected disability).  An August 2012 VA examiner opined that gastritis was attributed by heavy alcohol ingestion and that other diagnoses including crohns colitis, pancreatitis, lactose intolerance, colon polyps, incontinence, and urinary infections were not related to PUD.  However, neither the August 2012 VA examiner nor any other physician addressed the relationship, if any, between the Veteran's service-connected PUD and esophagitis and Helicobacter infection. 

Under these circumstances, the Board finds that the medical opinion evidence of record is inadequate to resolve the claim, and that, on remand, the AOJ should arrange to obtain an addendum opinion from the June 2015 VA examiner or another appropriate physician addressing all applicable theories of entitlement.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
 
Furthermore, a review of the claims file shows that the most recent VA treatment records are dated in July 2015.  On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his claimed acquired psychiatric disorders and service-connected PUD.  Thereafter, all identified records, to include those dated from July 2015 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all outstanding records of the Veteran's treatment within the appropriate VA health care system dated since July 2015.  

2. Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claimed acquired psychiatric disorder(s) other than PTSD and service-connected PUD.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  Return the claims file, to include a copy of this remand, to the July 2015 VA examiner for an addendum opinion.  If the examiner who drafted the July 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses of acquired psychiatric disorders other than PTSD.  

b) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disorder was related to the Veteran's military service.  

In rendering each requested opinion, the VA examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  For each requested opinion, the examiner should also consider and discuss all relevant evidence, to include medical documents, and all lay assertions. 

If the VA examiner who provided the July 2015 opinion is no longer employed by VA or are otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate examiner, at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the appellant, and the examination report should include discussion of the appellant's documented medical history and assertions.

The examiner should set forth all examination findings and testing results (if any), along with the complete rationale for the conclusions reached.

4.  Return the claims file, to include a copy of this remand, to the June 2015 VA examiner for an addendum opinion.  If the examiner who drafted the June 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's gastrointestinal system.  

b)  For each currently diagnosed gastrointestinal disorder, to include esophagitis and Helicobacter infection, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) such gastrointestinal disorder was caused or aggravated by the Veteran's service-connected PUD.  

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions. 

If the VA examiner who provided the June 2015 opinion is no longer employed by VA or are otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate examiner, at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the appellant, and the examination report should include discussion of the appellant's documented medical history and assertions.

The examiner should set forth all examination findings and testing results (if any), along with the complete rationale for the conclusions reached.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  










The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


